Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered November 21, 1997, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On redirect examination of the witness who called the 911 emergency number to report the robbery, the prosecutor was permitted to inquire, without leading, about that witness’s statement to the 911 operator identifying the defendant as the robber. This was not error, as defense counsel had opened the door by using part of the statement to impeach the witness on cross examination (see, People v Powell, 137 AD2d 730, 731; People v Richardson, 127 AD2d 617, 618).
*417The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., S. Miller, Florio and McGinity, JJ., concur.